Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Duckwall-ALCO Stores, Inc.: We consent to the incorporation by reference in the registration statement (No.333-165568) on FormS-8 of Duckwall-ALCO Stores, Inc. (theCompany) of our reports dated April13, 2012, with respect to the balance sheets of the Company as of January29, 2012 and January30, 2011, and the related statements of operations, stockholders’ equity, and cash flows for each of the years in the two-year period ended January29, 2012, and the effectiveness of internal control over financial reporting as of January29, 2012, which reports appear in the January29, 2012 annual report on Form10-K of the Company. As discussed in notes1(c) and 2 to the financial statements, the Company elected to change its method of accounting for inventory from retail inventory method to the weighted average cost method in fiscal year 2012. /s/
